

116 HR 3073 IH: Ticks: Identify, Control, and Knockout Act
U.S. House of Representatives
2019-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3073IN THE HOUSE OF REPRESENTATIVESJune 3, 2019Mr. Smith of New Jersey (for himself and Mr. Peterson) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide assistance to combat the escalating burden of Lyme disease and other tick and
			 vector-borne diseases and disorders.
	
 1.Short titleThis Act may be cited as the Ticks: Identify, Control, and Knockout Act or the TICK Act. 2.Office of Oversight and Coordination for Vector-Borne Disease (a)EstablishmentThe Secretary of Health and Human Services (referred to in this Act as the Secretary) shall establish in the Office of the Secretary an Office of Oversight and Coordination for Vector-Borne Diseases (referred to in this Act as the Office), to be headed by a director to be appointed by the Secretary.
			(b)Duties of the Office
 (1)In generalThe Director of the Office shall— (A)oversee the creation and maintenance of a national strategy to address Lyme disease, and other tick and vector-borne diseases as provided for in paragraph (2); and
 (B)oversee and coordinate Lyme disease and other tick and vector-borne disease and disorder programs and activities across the agencies and offices of the Department of Health and Human Services and other Federal agencies outside of the Department of Health and Human Services, as appropriate.
					(2)National strategy
 (A)In generalThe Director of the Office shall provide for the conduct of an annual assessment of the progress of the United States in preparing for the escalating burden of Lyme disease and other tick and vector-borne diseases and disorders, including an assessment of all Federally funded programs and activities related to surveillance, diagnosis, treatment, education, or prevention, as well as implementation steps, and recommendations for priority actions, with appropriate benchmarks to measure progress, based on the assessment.
 (B)Non-Federal perspectivesIn developing the strategy under subparagraph (A), and maintaining it, the Director shall consult with non-Federal individuals with appropriate expertise, which may include—
 (i)epidemiologists with experience in surveillance, treatment, education, or prevention of vector-borne diseases;
 (ii)representatives of national patient advocacy and research organizations that focus on vector-borne diseases, and those that focus specifically on tick-borne disease and have demonstrated experience in research, data collection, or patient access to care;
 (iii)health information technology experts or other information management specialists; (iv)clinicians, entomologists, vector-management professionals, integrated pest management professionals, public health professionals, and others with expertise in vector-borne disease, including Lyme disease or other tick-borne diseases or disorders; and
 (v)research scientists with experience conducting translational research or utilizing surveillance systems for scientific research purposes.
 (c)Objective of the OfficeIn carrying out subsection (b), the Director of the Office shall facilitate and work to ensure the accomplishment of the following activities:
 (1)Expansion and enhancement of epidemiological research and basic, translational, and clinical biological and biomedical research.
 (2)Expansion and improvement of tick surveillance, linking tick surveillance to surveillance of Lyme disease, and reporting of Lyme disease and other tick- and vector-borne diseases, including coinfections with agents of more than one tick or vector-borne diseases.
 (3)Development of effective diagnostic tests to accurately and timely diagnose Lyme disease and other tick- and vector-borne diseases, including direct detention tests.
 (4)Development of treatments to cure or improve the lives of those who are infected with Lyme disease or other tick-and vector-borne diseases or who suffer from a tick-induced disorder (such as tick PIM programs).
 (5)Address the quality of patient care, treatment affordability, and public awareness of Lyme disease and other tick or vector-borne diseases.
 (6)Design and conduct clinical trials of sufficient size and duration to support clinical recommendations.
 (7)Systematic documentation of the experiences of health care professionals in diagnosing and treating tick- and vector-borne disease, including diagnostic and treatment outcomes.
 (8)Development and maintenance of one or more registries of patients and their experiences relating to exposure to, diagnosis for, and treatment of tick- and vector-borne disease, including outcomes, such that the confidentiality and safety of patient data is protected.
 (9)Access to data and enable emerging technologies to improve patient care, sharing data with researchers and care providers.
 (10)Coordination with other Federal departments to address tick- and other vector-borne diseases including the Department of Defense, the Department of Agriculture, the Environmental Protection Agency, the Department of Interior, and the Department of Homeland Security.
 (11)Coordination with the Tick-Borne Disease Working Group established under section 2062 of the 21st Century Cures Act (42 U.S.C. 284s) to develop and implement recommendations.
 (12)Coordination with international bodies to integrate and inform the fight against Lyme disease, and other tick- and vector-borne diseases globally.
				3.Regional Centers of Excellence in Tick and Vector-Borne Diseases
 (a)In generalThe Secretary, in coordination with the Director of the Centers for Disease Control and Prevention and the heads of other agencies as appropriate, shall award grants, contracts, or cooperative agreements to eligible entities (such as institutions of higher education, State, tribal, and local health departments, associations, or other appropriate entities) for the establishment or support of Regional Centers of Excellence in Tick and Vector-Borne Diseases. Such Regional Centers shall be designed to address Lyme disease and other tick and vector-borne diseases by—
 (1)building collaboration between academia and public health agencies for surveillance, prevention and response to Lyme disease and other tick and vector-borne diseases;
 (2)providing training for public health entomologists to deal with Lyme disease and other tick and vector-borne diseases; and
 (3)conducting applied research to develop and validate prevention and control tools and methods, and to anticipate and respond to outbreaks of Lyme disease and other tick and vector-borne diseases.
 (b)EligibilityTo be eligible to receive a grant, contract, or cooperative agreement under this section, an entity shall prepare and submit to the Secretary an application at such time, in such manner, and containing such agreements and information as the Secretary may require, including a description of how the entity will—
 (1)coordinate, as applicable, with existing Federal, State, and tribal programs related to Lyme disease and other vector-borne diseases;
 (2)examine, evaluate, and promote evidence-based interventions for individuals with Lyme disease and other tick- and vector-borne diseases, including those in rural and underserved populations, and those who provide care for such individuals; and
 (3)prioritize activities relating to— (A)expanding efforts, as appropriate, to implement evidence-based practices to address Lyme disease and other tick- and vector-borne diseases, including through the training of State, local, and tribal public health officials and other health professionals on such practices;
 (B)supporting surveillance of vectors, and early detection and diagnosis of Lyme and other tick- and vector-borne diseases, including improving the quality and reliability of diagnostic tools at all stages of disease progression, and developing a Lyme disease test capable of distinguishing between past and active infections;
 (C)improving the safety and efficacy of any new, renewed, or modified human vaccine for Lyme disease, other tick- and vector-borne diseases, or a combination of such diseases;
 (D)developing a standardized screening protocol for Lyme disease and other tick- and vector-borne diseases;
 (E)enhancing studies and activities on tick biology, disease ecology, and surveillance, and tick management; and
 (F)supporting other relevant activities identified by the Secretary or the Director of the Centers for Disease Control and Prevention, as appropriate.
 (c)ConsiderationsIn awarding grants, contracts, and cooperative agreements under this section, the Secretary shall consider, among other factors, whether the entity—
 (1)provides services to rural areas or other underserved populations; (2)is able to build on an existing infrastructure of services and public health research;
 (3)is located in an area with a high prevalence, or in any area predicted to have a high prevalence, of Lyme disease or other tick- and vector-borne diseases; and
 (4)has experience with conducting research related to Lyme disease and other tick- and vector-borne diseases.
 (d)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $10,000,000 for each of fiscal years from 2021 through 2026. Amounts appropriated shall be allocated under this section to diseases in a manner that proportionately matches the disease burden of those diseases in the United States, which shall be reassessed and adjusted annually.
			4.Cooperative agreements with the Centers for Disease Control and Prevention
 (a)In generalThe Secretary, in coordination with the Director of the Centers for Disease Control and Prevention and the heads of other agencies, as appropriate, shall enter into cooperative agreements between the Centers for Disease Control and Prevention and health departments of States, political subdivisions of States, and Indian tribes and tribal organizations, to address Lyme Disease and other tick- and vector-borne diseases, and to support the development and implementation of evidence-based research, interventions, and treatment with respect to—
 (1)educating and informing the public, based on evidence-based public health research and data, about Lyme Disease and other vector-borne diseases;
 (2)supporting early detection and diagnosis; (3)supporting prevention;
 (4)improving treatment; (5)supporting care planning and management for individuals with Lyme disease and other tick- and vector-borne diseases; and
 (6)supporting other relevant activities identified by the Secretary or the Director of the Centers for Disease Control and Prevention, as appropriate.
 (b)EligibilityTo be eligible to enter into a cooperative agreement under this section, an entity described in subsection (a) shall prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a plan that describes—
 (1)how the applicant proposes to develop or expand programs to educate individuals through partnership engagement, workforce development, guidance and support for programmatic efforts, and evaluation with respect to Lyme disease and other tick- or vector-borne diseases, and how the applicant proposes to support other relevant activities identified by the Secretary or the Director of the Centers for Disease Control and Prevention, as appropriate;
 (2)the manner in which the applicant will coordinate with Federal, tribal, and State programs related to Lyme Disease and other vector-borne diseases, and appropriate State, tribal, and local agencies, as well as other relevant public and private organizations or agencies; and
 (3)the manner in which the applicant will evaluate the effectiveness of any program carried out under the cooperative agreement.
 (c)Authorization of appropriations-For the purpose of carrying out this section, there are authorized to be appropriated $20,000,000 for each of fiscal years 2021 through 2026. Amounts appropriated shall be allocated under this section to diseases in a manner that proportionately matches the disease burden of those diseases in the United States, which shall be reassessed and adjusted annually.
			